Debtor 1 Dale L. Yoder

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number | A— | (3 \ oO Ea Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

 

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Ef) Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Fl No. Go to Part 2.
Cl Yes. Where is the property?

Describe Your Vehicles

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C] No
Hi Yes
. Ford : ; ? Do not deduct secured claims or exemptions. Put

3.1. Make: Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: Mustang Ef Debtor only Creditors Who Have Claims Secured by Property.
Years 2012, A Deebtor 2 ony Current value of the Current value of the
Approximate mileage: 71,800 CI Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: C1 At least one of the debtors and another

 

CI Check if this is community property $25,775.00 $25,775.00

(see instructions)

 

 

 

 

 

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

E No
] Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2, Write that mumber Nere........c.cscsccssessessssssssesecessscensecscsrasacssseneesauecscavecevenes => $25,775.00

 

 

 

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
1 t

Debtor 1 Dale L. Yoder Case number (if known)

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

LI No
Yes. Describe...

 

| Appliances, Furniture $1,000.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including ceil phones, cameras, media players, games
CINo
Hl Yes. Describe...

 

[4 Television, 1 Computer, 1 Printer, 1 Cell Phone, 1 Camera | $500.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
Ei No
Cl Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
Hi No
[ Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

ONo
Yes. Describe...

 

| 1 Glock 9mm Pistol, 1 Ruger 9mm Pistol $600.00

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

[J No
E Yes, Describe.....

 

| Everyday Clothing $500.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

HiNo
CI Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

EI No
(J Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
EI No
Cl Yes, Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .........:cccseccsssteesescessseeeessesecaeensseevasessenrasersensanneenssoas $2,600.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
1 >

Debtor 1 Dale L. Yoder Case number (if known)

 

tig Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash

Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition

C1 No

Cash $60.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

C1 No

Institution name:

17.1. Checking Farmers State Bank $900.00

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Cl Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

i No

Cl Yes. Give specific information about them...
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

EA No

(C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

El No

[1 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HI No
D1 Y€S. vooccecccccccceseecee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

ENo
C1 Yes Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

BiNno
C1 Yes Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
Hi No

Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
Debtor 1 Dale L. Yoder Case number (if known)
[1 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples. Internet domain names, websites, proceeds from royalties and licensing agreements

HA No
Cl Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

EI No
C1] Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
Fa No .
CF Yes. Give specific information about them, including whether you aiready filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

EA No
C1 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security

benefits; unpaid loans you made to someone else
FA No
C1 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

[C1 No
El Yes. Name the insurance company of each policy and list its value.

 

 

 

Company name: Beneficiary: Surrender or refund
value:

Blue Cross Blue Shield $0.00

Unum Health Insurance $0.00

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
il No
C1 Yes. Give specific information.

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

E No
[] Yes. Describe each claim.........

34. Other.contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
Ei No
Yes. Describe each claim.........

35, Any financial assets you did not already list
ENo

Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor 14 Dale L. Yoder Case number (if known)

 

(Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4, Write that mumber here.......scessesssssssscsssssscsssssesecsesscsssecssssssesoesensssueessussessessvencivssecsssestcansesatsaceneesasees $960.00

 

 

 

 

: Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
Bi No. Go to Part 6.
CO yes. Go to line 38.

[Figs | Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest tn.
B 7 lf you own or have an interest in farmland, list it in Part 1.

     

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
2 No, Go to Part 7.
Cl Yes. Go to line 47.

: . Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

53, Do you have other property of any kind you did not already list?
Examples. Season tickets, country club membership

EE No
Cl Yes. Give specific information.........

 

54, Add the dollar value of all of your entries from Part 7. Write that nUMber Here ccccsssccccscecssscecceccoeceeeeses $0.00

 

 

 

  

s List the Totals of Each Part of this Form

 

 

 

 

 

55, Part 1: Total real estate, lime 2 ......cccssssssssessssessssessessssssssssesersassessesssarssssesssessessensesscsesyusssstsusavansaraeesesesceccseese $0.00
56. Part 2: Total vehicles, line § $25,775.00

57. Part 3: Total personal and household items, line 15 $2,600.00

58. Part 4: Total financial assets, line 36 $960.00

59. Part §: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $29,335.00 | Copy personal property total $29,335.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $29,335.00

Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1986-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Debtor 1 Dale L. Yo

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number IB- | | @ | 2

(if known)

EA Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.

& Yes, Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases,

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code
2.1 Rick Miller Monthly Rent
9095 W. 275 N.

Shipshewana, IN 46565

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
oem uke ei

Debtor 1 Dale L. Yoder
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number IB — | ( & ( )

(if known) ({] Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42115

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

   

ea Sign Below

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

 
 

 

 

EB No
O Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice,
fi Declaration, and Signature (Official Form 119)
f
7
Under penalty of, only, I are fhaf] havg read the summary and schedules filed with this declaration and
that they areftr 0 ,
xX L x
Dale}, Yoder J Signature of Debtor 2
Signature of Debtor 1

 

’ -
Date —) * ‘7 ZR 0 Date

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
FORT WAYNE DIVISION

IN RE:

CASE NO. 18-11818
CHAPTER 7

DALE L. YODER
SS# xxx-xx-6315

DEBTOR(S)

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the above and foregoing was

sent by first-class United States mail, postage prepaid, on the __| | th day

of FF RORY , 2020 to the following:

Dusty Roach, trdroach@gmail.com
U.S. Trustee, 555 One Michiana Sq., 100 E. Wayne St., South Bend, IN 46601

\

Dated: 2 a |aoao aoe

 

 

Fred Wehrwein, At piney for Debtors

1910 St. Joe Center Road #52
Fort Wayne, IN 4682

260-480-5700 |
if}

V

 
